ING LIFE INSURANCE AND ANNUITY COMPANY Variable Annuity Account C Multiple Sponsored Retirement Options II CONTRACT PROSPECTUS - DECEMBER 17, 2010 The Contracts. The contracts described in this prospectus are group deferred fixed and variable annuity contracts issued by ING Life Insurance and Annuity Company (the Company). They are intended to be used as funding vehicles for certain types of retirement plans and to qualify for beneficial tax treatment and/or to provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (the Tax Code). Why Reading this Prospectus is Important. Before you participate in the contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Investment Options. The contracts offer variable investment options and fixed interest options. When we establish your account(s), the contract holder, (generally, the sponsor of your retirement plan or a trust), or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. Your plan sponsor may have selected a subset of variable and/or fixed interest options to be available for investment under your plan. Variable Investment Options. Variable investment options available through the contracts are listed on the next page. These options are called subaccounts. The subaccounts are within Variable Annuity Account C (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the Investment Options section of this prospectus on page 12 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectus for future reference. Fixed Interest Options. > Guaranteed Accumulation Account > Fixed Plus Account II > Fixed Account Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the fixed interest options in the appendices to this prospectus. There is also a separate prospectus for the Guaranteed Accumulation Account. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the funds summary prospectus. You may obtain the December 17, 2010 Statement of Additional Information (SAI) without charge by indicating your request on your enrollment materials or calling the Company at 1-800-262-3862 or writing to us at the address referenced under the Contract Overview - Questions: Contacting the Company section of the prospectus. You may also obtain a prospectus or an SAI for any of the funds, or a Guaranteed Accumulation Account prospectus, by calling that number. This prospectus, the Guaranteed Accumulation Account prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-167680. The number assigned to the registration statement for the Guaranteed Accumulation Account is 333-158492. The SAI table of contents is listed on page 47 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by current prospectuses of the funds. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to PRO.167680-10 buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.167680-10 CONTRACT PROSPECTUS - DECEMBER 17 , 2010 (CONTINUED) Variable Investment Options (The Funds)* Alger Green Fund (Class A) ING Index Solution 2015 Portfolio ING Russell TM Small Cap Index American Century ® Inflation- (Class I) Portfolio (Class I) Adjusted Bond Fund ING Index Solution 2025 Portfolio ING Small Company Portfolio (Investor Class) (Class I) (Class I) American Mutual Fund ® ING Index Solution 2035 Portfolio ING SmallCap Opportunities (Class R-4) (Class I) Portfolio (Class I) Ariel Fund ING Index Solution 2045 Portfolio ING T. Rowe Price Capital Artisan International Fund (Class I) Appreciation Portfolio (Class S) (Investor Shares) ING Index Solution 2055 Portfolio ING T. Rowe Price Equity Income Aston/Optimum Mid Cap Fund (Class I) Portfolio (Class S) (Class N) ING Intermediate Bond Portfolio ING Templeton Foreign Equity Columbia Mid Cap Value Fund (Class I) Portfolio (Class I) (Class A) ING International Index Portfolio ING Thornburg Value Portfolio EuroPacific Growth Fund ® (Class I) (Class I) (Class R-4) ING JPMorgan Emerging Markets ING U.S. Bond Index Portfolio Fidelity ® VIP Contrafund ® Portfolio Equity Portfolio (Class S) (Class I) (Initial Class) ING Large Cap Growth Portfolio ING U.S. Stock Index Portfolio Franklin Small Cap Value Securities (Class S) (Class I) Fund (Class 2) ING MidCap Opportunities Portfolio ING Van Kampen Equity and Fundamental Investors SM (Class I) Income Portfolio (Class I) (Class R-4) ING Money Market Portfolio ING Van Kampen Growth and ING American Century Small-Mid (Class I) Income Portfolio (Class S) Cap Value Portfolio (Class I) ING Oppenheimer Global Portfolio Invesco Mid Cap Core Equity Fund ING BlackRock Science and (Class I) (Class A) Technology Opportunities ING PIMCO Total Return Portfolio Parnassus Equity Income Fund Portfolio (Class I) (Class I) (Investor Shares) ING Clarion Real Estate Portfolio ING Pioneer High Yield Portfolio Templeton Global Bond Fund (Class S) (Class I) (Class A) ING Global Resources Portfolio ING Pioneer Mid Cap Value The Growth Fund of America ® (Class S) Portfolio (Class S) (Class R-4) ING Growth and Income Portfolio ING Russell TM Large Cap Index Wanger Select (Class I) Portfolio (Class I) Wanger USA ING Index Solution Income ING Russell TM Mid Cap Index Portfolio (Class I) Portfolio (Class I) (1 ) This fund is available to the general public. See Investment Options - Additional Risks of Investing in the Funds. (2 ) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees - Fund Fees and Expenses for additional information. (3 ) This fund is available on a limited basis and is subject to Company approval. PRO.167680-10 3 TABLE OF CONTENTS Contract Overview: 5 Whos Who The Contract and Your Retirement Plan Questions: Contacting the Company (sidebar) Sending Forms And Written Requests In Good Order (sidebar) Contract Facts Contract Phases: The Accumulation Phase, The Income Phase Fee Table 7 Condensed Financial Information 10 Variable Annuity Account C 10 The Company 10 Investment Options 12 Transfers 13 Contract Purchase and Participation 16 Contract Ownership and Rights 18 Right to Cancel 18 Fees 19 Your Account Value 26 Withdrawals 28 Loans 29 Systematic Distribution Options 30 Death Benefit 31 The Income Phase 33 Contract Distribution 36 Tax Considerations 38 Other Topics 45 Performance Reporting - Voting Rights - Contract Modification - Legal Matters and Proceedings - Payment Delay or Suspension - Transfer of Ownership; Assignment - Account Termination - Intent to Confirm Quarterly Contents of the Statement of Additional Information 47 Appendix I - Guaranteed Accumulation Account 48 Appendix II - Fixed Plus Account II 51 Appendix III - Fixed Account 55 Appendix IV - Participant Appointment of Employer as Agent Under an Annuity Contract 56 Appendix V - Description of Underlying Funds 57 PRO.167680-10 4 CONTRACT OVERVIEW Questions: Contacting the The following is intended as a summary. Please read each section of this Company. Contact your prospectus for additional information. local representative or write or call the Company: Whos Who ING You (the participant): The individual who participates in the contract through a USFS Customer Service retirement plan. Defined Contribution Administration Plan Sponsor : The sponsor of your retirement plan. Generally, your employer. P.O. Box 990063 Hartford, CT 06199-0063 Contract Holder : The person to whom we issue the contract. Generally, the plan sponsor or a trust. We may also refer to the contract holder as the contract 1-800-262-3862 owner. Sending Forms and We (the Company): ING Life Insurance and Annuity Company. We issue the Written Requests in Good contract. Order. For greater detail, review Contract Ownership and Rights and Contract If you are writing to change Purchase and Participation. your beneficiary, request a withdrawal, or for any other The Contract and Your Retirement Plan purpose, contact your local representative or the Retirement Plan (plan): A plan sponsor has established a plan for you. This Company to learn what contract is offered as a funding option for that plan. We are not a party to the information is required in plan. order for the request to be in good order. By contacting Plan Type: We refer to the plan by the Tax Code section under which it us, we can provide you with qualifies. For example: a 403(b) plan is a plan that qualifies for tax treatment the appropriate under Tax Code section 403(b). To learn which Tax Code section applies to administrative form for your your plan, contact your plan sponsor, your local representative or the Company. requested transaction. Use of an Annuity Contract in your Plan: Under the federal tax laws, Generally, a request is earnings on amounts held in annuity contracts are generally not taxed until they considered to be in good are withdrawn. However, in the case of a qualified retirement account (such as order when it is signed, a 401(a), 401(k), Roth 401(k), 403(b), Roth 403(b), or 457(b) plan), an annuity dated and made with such contract is not necessary to obtain this favorable tax treatment and does not clarity and completeness that provide any tax benefits beyond the deferral already available to the tax we are not required to qualified account itself. Annuities do provide other features and benefits (such exercise any discretion in as a guaranteed death benefit under some contracts or the option of lifetime carrying it out. income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into We can only act upon written account the additional fees and expenses you may incur in an annuity. See requests that are received in Contract Purchase and Participation. good order. Contract Rights: Rights under the contract and who may exercise those rights may vary by plan type. Also, while the contract may reserve certain rights for the contract holder, the contract holder may permit you to exercise those rights through the plan. PRO.167680-10 5 Contract Facts Free Look/Right to Cancel: Contract holders may cancel the contract no later than 10 days after they receive the contract (or a longer period if required by state law). Participants in 403(b) plans and Roth 403(b) plans, as well as in certain 401(a), 401(k), or Roth 401(k) plans may cancel their participation in the contract no later than 10 days after they receive evidence of participation in the contract. See Right to Cancel. Death Benefit: A beneficiary may receive a benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends upon the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals: During the accumulation phase, you may, under some plans, withdraw all or part of your account value. Amounts withdrawn may be subject to an early withdrawal charge, other deductions, tax withholding and taxation. See Withdrawals and Taxation. Systematic Distribution Options: These allow you to receive regular payments from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees: Certain fees are deducted from your account value. See Fee Table and Fees. Taxation: Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Tax Considerations. Contract Phases I. The Accumulation Phase (accumulating retirement Payments to benefits) Your Account Step 1 || STEP 1: You or the contract holder provide ING Life Insurance and Annuity Company with your completed ING Life Insurance and Annuity Company enrollment materials. (a) || Step 2 (b) || Variable Annuity According to the plan, we set up one or more accounts for Fixed Account C you. We may set up account(s) for employer contributions Interest and/or for contributions from your salary. Alternatively, we Option Variable Investment may issue the contract to an employer or a plan on an Options unallocated basis. In that case, we establish a single account under the contract for the contract holder, and the The Subaccounts recordkeeper designated by the plan establishes and A B Etc. maintains an individual account or accounts for each participant. || Step 3 || Mutual Mutual Etc. STEP 2: The contract holder, or you if permitted by your Fund A Fund B plan, directs us to invest your account dollars in any of the following: (a) Fixed Interest Options; or (b) Variable Investment Options. (The variable investment options are the subaccounts of Variable Annuity Account C. Each one invests in a specific mutual fund.) STEP 3: The subaccount(s) selected purchases shares of its corresponding fund. II. The Income Phase (receiving income phase payments from your contract) The contract offers several payment options. See The Income Phase. In general, you may: > Receive income phase payments over a lifetime or for a specified period; > Select an option that provides a death benefit to beneficiaries; and > Select fixed income phase payments or payments that vary based on the performance of the variable investment options you select. PRO.167680-10 6 FEE TABLE In This Section: The following tables describe the fees and expenses that you will pay when > Maximum Contract buying, owning, and withdrawing from your contract. The first table Holder Transaction describes the fees and expenses that you will pay at the time that you buy Expenses; the contract, withdraw from the contract, take a loan from the contract or > Annual Maintenance transfer cash value between investment options. State premium taxes may Fee; also be deducted.* See The Income Phase for fees that may apply after > Separate Account you begin receiving payments under the contract. Annual Expenses; Maximum Contract Holder Transaction Expenses > Examples; and Early Withdrawal Charge 1 > Fees Deducted by the (as a percentage of amount withdrawn, if applicable) Funds. Applicable to Texas K-12 contracts 7 % Applicable to all other contracts 5 % See the Fees Section for: Loan Interest Rate Spread (per annum) 2 3.0 % > Early Withdrawal Charge Schedules; > How, When and Why The next table describes the fees and expenses that you will pay Fees are Deducted; periodically during the time that you own the contract, not including fund > Reduction, Waiver fees and expenses. and/or Elimination of Applicable to Applicable Certain Fees; Texas K-12 to all other > Redemption Fees; and contracts contracts > Premium and Other Maximum Annual Maintenance Fee 3 $ 0.00 $ 50.00 Taxes. Separate Account Annual Expenses 3 See The Income Phase (as a percentage of average account value) for: Maximum Mortality and Expense Risk > Fees during the Income Charge 4 1.25 % 1.50 % Phase. Maximum Administrative Expense Charge 0.25 % 5 0.25 % 6 Texas K-12 Contracts Defined: Maximum Total Separate Account Expenses 1.50 % 1.75 % Voluntary 403(b) annuity 1 This is a deferred sales charge. The percentage will be determined by the applicable contracts for employees of early withdrawal charge schedule in the Fees section. In certain cases, this charge K-12 public schools. These may not apply to a portion or all of your withdrawal. The early withdrawal charge contracts meet the reduces over time. These fees may be waived, reduced or eliminated in certain requirements established by circumstances. See the Fees section. the Teachers Retirement 2 This is the difference between the rate applied and the rate credited on loans under System of Texas in support your contract. We reserve the right to apply a spread of up to 3.0% per annum. of Senate Bill 273. Currently, the loan interest spread for most contracts is 2.5% per annum (for certain contracts the loan interest rate applied is 6.0% and the loan interest rate credited is 6.0%). For example, if the current credited interest rate is 6.0%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See Loans. 3 These fees may be waived, reduced or eliminated in certain circumstances. See Fees. 4 A charge for the guaranteed death benefit, if any, is included in the mortality and expense risk charge. See Death Benefit. 5 We currently do not impose this charge under Texas K-12 contracts; however, we reserve the right to charge up to 0.25% annually. 6 We only impose this charge under some contracts. See Fees. *State premium taxes (which currently range from 0% to 4% of premium payments) may apply, but are not reflected in the fee tables or examples. See Fees - Premium and Other Taxes. PRO.167680-10 7 The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each funds fees and expenses is contained in the prospectus for each fund. Applicable to Texas K-12 Applicable to All Other Contracts Contracts Minimum Maximum Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution (12b-1) 0.26 % 1.30 % 0.26 % 1.87 % and/or service fees, and other expenses) Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. For each type of contract, these costs include maximum contract holder transaction expenses, maximum maintenance fees (converted to a percentage of assets equal to 0.379%), maximum separate account annual expenses, and fund fees and expenses applicable to that type of contract. Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account (B) If you do not withdraw your entire value at the end of the applicable time period: account value or if you select an income phase payment option at the end of the applicable time period*: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Texas K-12 $ 947 $ 1,455 $ 1,981 $ 3,128 $ 283 $ 868 $ 1,479 $ 3,128 contracts Applicable to all other $ 907 $ 1,733 $ 2,470 $ 4,205 $ 402 $ 1,218 $ 2,050 $ 4,205 contracts * This example will not apply if during the income phase a nonlifetime payment option is elected with variable payments and a lump-sum payment is requested within a certain number of years as specified in the contract. In that case, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge. (Refer to Example A.) PRO.167680-10 8 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account (B) If you do not withdraw your entire value at the end of the applicable time account value or if you select an income period: phase payment option at the end of the applicable time period*: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Texas K-12 contracts $ 850 $ 1,159 $ 1,482 $ 2,073 $ 179 $ 554 $ 954 $ 2,073 Applicable to all other contracts $ 755 $ 1,285 $ 1,730 $ 2,725 $ 242 $ 745 $ 1,275 $ 2,725 * This example will not apply if during the income phase a nonlifetime payment option is elected with variable payments and a lump-sum payment is requested within a certain number of years as specified in the contract. In that case, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge. (Refer to Example A.) Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. PRO.167680-10 9 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. As of
